United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 Commission File Number 0-20791 AMARILLO BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1974352 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4134 Business Park Drive, Amarillo, Texas 79110 (Address of principal executive offices) (Zip Code) (806) 376-1741 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [√ ] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (do not check if smaller reporting company) Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[ ] Yes[√] No As of October 31, 2012 there were 73,554,897 shares of the issuer's common stock and 3,262 shares of the issuer’s preferred stock outstanding. 1 AMARILLO BIOSCIENCES, INC. INDEX PAGE NO. PART I: FINANCIAL INFORMATION ITEM 1. Financial Statements Balance Sheets– September 30, 2012(unaudited) and December 31, 2011 3 Statements of Operations – Three and Nine Months Ended September 30, 2012 and 2011 (unaudited) 4 Condensed Statements of Cash Flows – Nine Months Ended September 30, 2012 and 2011 (unaudited) 5 Notes to Financial Statements (unaudited) 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 16 ITEM 4. Controls and Procedures 19 PART II: OTHER INFORMATION ITEM 1. Legal Proceedings 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 3. Defaults Upon Senior Securities 20 ITEM 4. Submission of Matters to a Vote of Security Holders 20 ITEM 5. Other Information 20 ITEM 6. Exhibits…………… 20 Signatures 21 2 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements Amarillo Biosciences, Inc. Balance Sheets September 30, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Prepaid expense and other current assets Total current assets Property, equipment and software, net - 42 Patents, net Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest - related parties Accrued expenses – related party Derivative liabilities Notes payable - Notes payable – related parties Notes payable – convertible, net - Total current liabilities Total liabilities Commitments and contingencies Stockholders' deficit Preferred stock, $0.01 par value: Authorized shares – 10,000,000 Issued and outstanding shares –3,262 at September 30, 2012 and 1,700 at December 31, 2011 33 17 Common stock, $0.01par value: Authorized shares - 100,000,000 Issued and outstanding shares – 73,554,897 at September 30, 2012 and 71,559,789 at December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to financial statements. 3 Amarillo Biosciences, Inc. Statements of Operations (Unaudited) Three months ended September 30, Nine months ended September 30, Revenues: Product sales $ 50 $ $ $ Sublicense fees - - Total revenues 50 Cost of revenues: Product sales 20 Total cost of revenues 20 Gross Margin 30 Operating expenses: Research and development expenses Selling, general and administrative expenses Total operating expenses Operating loss ) Other income (expense) Gain on debt conversion - - - Change in fair value of derivatives ) ) Interest expense ) Other income - - - Net loss ) Preferred stock dividend ) Net loss applicable to commonshareholders $ ) $ ) $ ) $ ) Basic and diluted netloss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding – basic and diluted See accompanying notes to financial statements. 4 Amarillo Biosciences, Inc. Condensed Statements of Cash Flows (Unaudited) Nine months ended September 30, Net cash used in operating activities $ ) $ ) Cash from investing activities: Patent expenditures ) ) Net cash used in investing activities ) ) Cash from financing activities: Proceeds from notes payable-convertible net - Proceeds from issuance of note payable related party Payments on notes payable related party ) - Payments on notes payable ) - Proceeds from sale of convertible preferred stock Proceeds from sale of common stock - Net cash provided by financing activities Net change in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $ Cash paid for income taxes $ - $ - Non-Cash Transactions Common stock issued for convertible debt $ $ - Preferred stock issued for notes payable related party and accrued interest $ $ - Preferred stock issued for accrued dividends and interest $ $ - Reclassification of derivative liability to permanent equity $ $ - Forgiveness of accrued salaries $ $ - Discount of convertible notes payable $ - $ See accompanying notes to financial statements. 5 Amarillo Biosciences, Inc. Notes to Financial Statements (Unaudited) 1. Basis of presentation. The accompanying financial statements, which should be read in conjunction with the financial statements and footnotes included in the Company's Form 10-K for the year ended December 31, 2011 filed with the Securities and Exchange Commission, are unaudited, but have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included.Operating results for the nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the full year ending December 31, 2012. 2. Financial Condition. Our viability as a company is dependent upon successful commercialization of products resulting from its research and product development activities. We plan on working with commercial development partners in the United States and in other parts of the world to provide the necessary sales, marketing and distribution infrastructure to successfully commercialize the interferon alpha product for both human and animal applications. Our products will require significant additional development, laboratory and clinical testing and investment prior to obtaining regulatory approval to commercially market our product(s). Accordingly, for at least the next few years, we will continue to incur research and development and general and administrative expenses and may not generate sufficient revenues from product sales or license fees to support its operations. The Company continues to pursue a broad range of financing alternatives to improve its financial condition. These alternatives may include the sale or issuance of a substantial amount of common stock, common stock warrants, options or convertible preferred stock. These financing alternatives could require an increase in the number of authorized shares of the Company’s common stock and result in significant dilution to existing shareholders and, possibly, a change of control of the Company. The Company's continued losses and lack of liquidity raise substantial doubt about whether the Company is able to continue as a going concern for a reasonable period of time. The Company's ability to continue as a going concern is dependent upon several factors including, but not limited to, the Company's ability to generate sufficient cash flows to meet its obligations on a timely basis, obtain license and milestone fees, obtain additional financing and continue to obtain supplies and services from its vendors. 3. Common Stock.The shareholders have authorized 100,000,000 shares of voting common shares for issuance.On September 30, 2012, a total of 86,791,006 shares of common stock were either outstanding (73,554,897) or reserved for issuance upon exercise of options and warrants or conversion of convertible preferred stock (13,236,109).Common stock issuances in the first, second and third quarters of 2012 are as follows: 6 Common Stock Issued in Q1 2012 Shares Issue Price Net Price Consultants plan – services $ $ Conversion – debt $
